PER CURIAM.
On May 4, 1976 Albert J. Beauvais was indicted by the Grand Jury for the Parish of East Baton Rouge for the February 24, 1976 murder of Wesley Holton, Jr. in violation of La.R.S. 14:30.1. Following a trial by jury defendant was found guilty of manslaughter and was sentenced to serve ten (10) years at hard labor with credit for time served. On appeal to this Court defendant relies on thirty-five assignments of error for reversal of his conviction and sentence.1
We have reviewed the record and find no merit to defendant’s assignments of error. Accordingly, we affirm his conviction and sentence.

Decree

The conviction and sentence are affirmed.

. Of these thirty-five assignments of error defendant has neither briefed nor argued five of them. These are deemed abandoned. State v. Jones, 340 So.2d 563 (La. 1976). The remaining thirty assignments are presented in ten arguments.